OFFICE   OF THE ATTORNEY                GENERAL       OF TEXAS
                                    AUSTIN




Eonoreblo Ii. P. Spxton
County Attorney
Orange County
Onage, !Fexas
Gear Sir:




                                                          after    2   county-zlde




                                 1943, a stock 1.m election was
                                       voted on by the cntlre


                                           ‘For
                                    the Stock Law. * Tim
       proper proclnmat:on ~a6 mniieand posted, ma   fit
       th8 present tirx hogs, bee:, ccr'seats are not




                 freeholCers
       EllOWea   t0   run   2t    lZr,“e   in   Crznfp    binfy.




                          for
             "On Dece&z  9, lCL3, u?on a getltlon EI~I-
       ed by             of n certT.lnsu?s:Xvlelonof
       Ox-w+ County, t'neComii3slonerisCowt omlered,
       End the County Ju2:~e16~~3~ such order,     e:II
       election to he held in euch subdlvlsion on Jzn-
       uary 25, 3.941,ta deteraine whether cattle, hogs,
iionorableW. P. Sozton, Page 2



     sheep, goats, horses, mules, jncks end jennets
     should be allowed to run zt large In suci sub-
     dlvl6lon.
         *It has been called to the attention of
    the Commissioner's Court thnt such election, If
    held, %ould be invalid end void for the reason
    set forth in the ettached brief, P&C?even though
    void, If such election resultea in aefeet of
    the proposition, a great de21 of confusion would
    exist in such subdivision as to Just whzt the
    law w&s regerdlng stook, to s&g nothing of the
    unnecesst?ryexpense incurred by the County in
    holding such election.
          'I would like to hriveyour opinion ea to
     the legality of such election, and, if in you?
     oplnlon such electlqn would be void, oa.nthe
     Commissioner's Court ennui end rescind their
     order before Jenuery 25, end cell-off &uoh eleo-
     tion. lleese bee.rin mind the.tthe objections
     ere leveled not et the mannor or form of hold-
     ing such election, but et the complete lack of
     authority of the Commissioner's Court to order
     such election. d

          In our opinion No. O-2389, we have briefly re-
viewed the history of the statutory law dealing with the
regulation of stock running at large. iie quote from sala
oalnlon as follows:
                                                             I
          *Section 23, Article 16 of the State Con-
     stitution provides that:
          a1Th8 Legislature may pees laws for the
     reylgtlon of live stock and the protection of
     stock ralsere In the stock relslng portion of
     the State, and exempt from the operr.t?on     of
     su'chLisa other portions, sectLo%i, or counties;
     and shell haV8 pouer.to pass generel      and s?ecla~
     lms for thawInspection of csttle, stock end
     hides end for the regulation of brands; provld-
     ed, that any local lerrthus pzssed shz?.11    be sub-
     mitted to tinefreeholders of the section to be
     affected thereby, ana Eppr.oveaby them, before
     it shall go into effect.,!
i:onorebleI!.?. Sexton, ?:a?e3



            *The constitutionA po;ierof the Lexlsle-
       ture esterds    to ti-,e ennctnent of loccl option
       legs prohibiting the runnln,?at lsr,?eof stock.
       Tne Lcglsloture GEE froa the       to tim ?zcsea
       SUCh 12~     %nd has euthorlzed 8lectlOIS t0 be
       held in counties 2nd sub-alvlslons thereof. The
       first l2w paSEed   RuthOriZed   eleCtiOn2   t0   g.ZS8
       on aroposltlons   prohibiting ~mll  livestock,
       horn,,Sheep 2nd goats from running et large.
       Later, in 1099, the Le$slzturc proviaea Sor
       elections 2s to the running et lsrge cf horses,
       mUl8S, JL?C!XG, Jennets an!lcattle.  Texes Jurls-
       m\udenc8, Vol. 39, pege 354; zx ?2rte Coden,
       163 S. ‘:J.539; IZobPrhonva. St&e, 63 s. :I.884;
       Slshop vs. St&te, 167 S. ;d.363.*
          The stock 12-dunder which t’necounty-wlae election
k-29held In Orange County dealing with the re&atlon   of stock
running at lerge lnclualng speclflcally hogs, sheep or go2ts,
ziccoralngto your letter, eppeere to be krtlcle 6330, of the
Revised Civil Statutes, 1925. This Article wes first enacted
in 1876 2nd zmended in 1909. It ~2.6brou$?t forward as Arti-
cle 7209 in the 1911 Revlsea Civil St2tutes.
           Prom your request petltloners who now 2re seeking
to hold 8n election in 2 subalvlslon of Cr;lngeCounty, sppear
to be attempting to act, In part, under the provisions of
Chapter 6 of Title Xl, of the Revised Civil St&tutes, being
Artlclet6954 to 69’71,incluslve. Seid 2rtioles provide for
10~21 option elections to *determine whet&r horses, mules,
jacks, Jennets and c2ttle &hall run et large* in the partla-
Ulhr named  counties or their subdivisions, desorlbe the pro-
cedure for such elections 2nd the effect of the adoption or
such 1RWS.
          The 1911 Revleea Clvll Stntutes, csrrled Article
6954 as Article 7235. Its substance is practically the s2ne
in both revisions with the exception of the number of n2oed
counties. Orenze County is not lncluaed among the nened
~oountiesof faia Artiole 7235.

          Yne first thing to be determined in this o>inlon
1s lqhetherOmnge County now comes clthln the provisions of
iztlcle 6954 2nd the’other suoczeainx crticles ln Chayter 6
of Title 121 of the Revised Clvll Statutes, 1925.
            Tr&clng’a.cktillof ih8 amendments-Of titlcie 6954,
that   we h2ve been able to flna, It appears that the nane of
zonornble V. P. Sexton, Page 4


Crstqe County ltms first lncluee? t%reln in K:ouseBill 495,
cl. 97, p. 194, of the Genersl Lzws of the Acts of tile
Tzirty-el+th Leglslnture, 19?3. It ~1~0 2gTecro   tht
Orm,;P County FZS not mEat to bc Included by the C+gtion
of the bill, xhich we quote es follows:
         #.b Act to amend P.rtlcle 7235, Chagter 6,
    Title 124, ikvisec?Civil Statutes of Texx, 1911
    2~ anendd  by Chagter 72, Genmal Lme of the
    34th Legisletnre, an3 Chapter 131, Generd Lr-~1s
    of the 35th Legislature, and Chapter 10 of the
    3rd Called Seeslon of the 35th LeglcletuTe, er,cl
    Cicxptr 13 of the 4th Celle:?Session of the 35th
    Leglsfature, end Chapter 105 of the hctsof tile
    i?cgularSession of the 36th Legislature, and
    Cnzpter 50 of the Generd Lms of the 3rd Celled
    Session of the 36th Leglsleturk, and Chz?ter
    32 of tke General Laws of the Re&er    Session of
    the 37th Legislature, en8 C:?e?ter10 of the Gen-
    eral Lmvs of the First Called Session of the
    37th Legislature with refErence to the mode of
    preventlq horsee and certeln other ~nlmls from
    running at large in the counties rimed ED es to
    include Leon and Refugio, Ft. aen6 Counties.*

As ln&lcateU above, 6renge County was lncluderl in the   b0ag
of B. s. 495 az one of the name3 counties therein.
          @tide   6934 WEE again amended by 5. 8. 31, Ch.
56, g. 197, of the General Laws of the Acts of the 39th Leg-
lslature, 1925, to inclu?ieaddltlonnl counties. Orange
County 1s not included in the crption o: this Act but does
appear in the body of the Act.
          At the same session of the Legislature, lest re-
ferred to, Article 6954 was tqaln amended by :j..3. 576, Ch.
99, p. 274, of the Qeneral Lms,  so as to include  two sddl-
tioml counties. The caption Eoes not lncluao Orenge County,
although it does agpecr In the body of the wended   Act.

          P&e name of Ormge County was omitted fro3 the
body of the next an?enriment
                           ~hlc:?~2s X. 1. Ai%, Ch. 101,
3. 277, of tP.eGeneral LEVS of the Acts of the TMrty-nlnth
Legislature 1925. %e caption of tl;elast Act gueorts to
me28 it so zs to include certdn specific counties. ;iothlng
in the c6;ltlonsignifies an intention to onit Orange County
from the menaea Act,
       Xonorable    W.   P. Sexton, ?oqe 5



                 In the 1925 P.cvlsedCivil Statutes, Article 6954
       does not include the nane of Orsnze County. Keithor of the
       subsequent anendmentc, which 2re numerous, dovn to Cete,
       heve Included ecid county.
                 Articles 6954 to 6971, lnoluslve, is a stock
       12~ ect applicable only to a particular-3x-t of the legls-
       latlve jurisdiction, i. e., cert2In n2med cguntles 8nd Is
       therefore a local or special 12~. Barnlson v. ~.uzu'dl,300
       S. Y. 190; aarron v. ?oyloE, 21 S. Y. (%I) 716; Vincent v.
       Stnte (Coma. App.) 235 S. FI.1084; ComnIasionerst Court
       v. Garrett (Cosm. Anp.), 236 9. !I.970. rjclng8 specie1 or
       10~21 12~ It does not epply to counties of the State of
       Texts that are not speclficelly nemed therein. (See euthor-
       itles cited above).
                   ktlcle III, Section 35, of the Texas Constitu-
       tion,   de216 with the requlrement of the title or csptlon
       of bills of the Legislature; A title expreeslng 2 purpose
       'to axend a statute in 2 certain particular Is deceptive 2nd
.-     dsleading insofar as the body of the Act purports to emend
       the ptior in other pcrtlculars. Y2ra Csttle & ?asture   Co. v.
       Carpenter (S. Ct.) 200 S.W. 525; ZasIlton v. St. LOUIS,
       s. F. 2 T. I?. co., 115 Tex. 455, 283 9. C. 475; Arnold v.
       Leonard, 114 Tex. 535, 253 9. W. 799. Ye desire to quote
       from the c&se of %2rd Cattle E;Pasture Co. v. Carpenter,
       sup-a, as follows:
                      *The purpose of the constitution21 provi-
                sion In resr,eotto the title of leglslstlve nets
               '1s eel1 understoob. It 1s tinatby ne2ns of the
                title the legisl2tor may be reesonebly 2pprised
                of the scope of the bill so that surprlse and
                fraud  In legisletlon say be prevented. . . ."
                    The anendatory 2ct 15 void to the extent thst its
       provisions go beyond the expressed limitation or the scope
       of the title.' Arnold v. Leoncrd, 114 Tex. 535, 273 S. ';IT.
       799; :?Slk 5 r V . State, 134 Crln. Rep. 500, 116 S. Y. (2a) 1076;
       Lendr-unv. Centennial Rursl ?ilghSchool District Ko. 2, (Clv.
       .hp,) 134 5. Y. (2d) 353; 34 Tex. Jurls. Sec. 43, pa. 104-105,
       2nd cases cited.
                     Slnoe the caption   of etch anerd!rentBees not in-
 /-.   clude Grz.n,oe County’ond the expreesed pur?oEe shown in er?c‘h
       czptlon Is to amend the statute so as to include s??eciflo2lly
       nanea oountie-s,It i3 our opinion, under the suthorltles citea,
                                                             .-.&I

xonorable W. i). Sexton,   Tage   6




that   Orange County or its subdivisions have never been prop-
erly   included within the provisions of Article 6954 and
that   it, or its subdivision, cannot lawfully hold an elec-
tion   under the provisions of that article.
            Tiiere16 no inherent rlght in the people, whether
~of the State or some political subdivision thereof, to hold
 an election without the authority for holding same belng
 autnorlzed by law. ?illlis.ms  v. Glover, (Clv. A?>.) 253 S. %'.
 ,?57; Trustees of Independent Zchool District MO. 57 v. Elhon,
  (Clv. A~P~)~F~;~;. ?I.1039; Count? v. Zltchell, (Corm. hpp.)
 36 s. iJ. o        ; Smith v. Xorton,Inde?cnBent School District,
  (Clv. A?p.Y 85 S. W. (2&j 653, error dismlsse~. Tnerefore,
 it Is our oplnlon,   that the legally defined ~u3Alvl6lon of


        or
 Orange County, referre8 to In your rccucst, cannot legally
 ho10 the election contemplated and that the Gomnlssloners~
 Court of Orange County, a E -sellas its County Juiige,have no
 power     authorlty to order the election to be held on Jan-
 uary 25, 1941. Any such orders would be without authority
 and therefore void. The Commlssloners~ Court an& County Judge,
 esch, acted purely in a leglslntlve or rdmlnlstratlve caDaolty
 BE representatives of the county and therefore their reepec-
 Dive orders can be and 6hould be rescinded. August A. sush &
 Coqany v. Caufleld, et al, 135 S.W. 244; Colllngs~:orthCounty
 v. Eyers, 35 S. W:414’    Austin Zros. Srldge Co. v. Doad Dls-
 trict No. 3 (Clv. A2g.j 247 S.W. 647; 11 Tex. Jurls. Sec. 34,
pp.   573,   574.

          The next thing to be determined 1s whether the con-
templated election can be lawfully ordered end held un3er
Pxtlcle 6330 and succeeding articles of Section 2 of Title
121, Revised Civil Statutes, 1925.
           Your reqest shows that the people of Orange County
 have already voted favorably for the adoption of the regulation
 of "hogs, sheep and goatsa running at large wlthln said county
 as provided in ArtlcIe66%0-6253 inCb.ISlVe.  For that reason
 Article 6944 16 applicable, we think, to subsequent elections
.wlthln a subiilvlelonof Orenge County. That article provides
 as follows:
            "After the adoption of the stock Ia?:In
       any county or 6UbdiVlslOn, no election under
       the preoedlng artloles 6haII be held wlthln the
       same prescribed Ilmlte in Iess than tY0 year6
       after an eleatlon under this law has been held
,r‘        i-ionorsble
                     !>Y.
                        ?. Sexton, ?sge.7



                     therein; but at the explratlon of thet time the
                     commlssloners court of each county In the State,
                     whe.neverpetitioned to do 60 by e mnjorlty of
                     tilefreeholde-s, !p.).

                     For all of the foregoing reasons we do not think
           It Is necessary to answer the other matters subrclttedin your
           reqeet.




      ,-